Citation Nr: 1529510	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-16 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent, for a post-operative right knee disability, with traumatic arthritis, instability and three scars.
 
2. Entitlement to a disability rating in excess of 10 percent for a post-operative right knee disability, with painful, limited flexion.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2011 rating decision in which the RO, in pertinent part, denied an increased rating for the post-operative right knee traumatic arthritis with instability and three scars. The Veteran submitted a notice of disagreement (NOD) in November 2011, a statement of the case (SOC) was issued in April 2012, a VA Form 9 was received in June 2012, and supplemental statements of the case (SSOC) were issued in November 2012 and post-remand in April 2015.

The Veteran was afforded a Travel Board hearing before the undersigned in April 2013.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

In November 2014, the Board remanded this claim for additional development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected right knee disability, for which he receives two, separate 10 percent disability ratings - (1) under Diagnostic Code 5257 (for instability) and (2) under Diagnostic Code 5260 (for imitation of flexion), is worse than indicated by those ratings.

In the November 2014 Remand, the RO was instructed to afford the Veteran a VA examination for his claimed increased severity of his right knee disability.  See November 2014 Board Remand.  An examination was scheduled for March 2015.  See May 2015 Veteran correspondence; see also April 2015 SSOC.  Unfortunately, the Veteran failed to appear to the examination.  See May 2015 Veteran correspondence; see also April 2015 SSOC.

The Veteran submitted evidence in May 2015 indicating that he misplaced the notification letter and only became aware of the VA examination after the date of the appointment.  See May 2015 Veteran correspondence.  The Veteran also indicated that he spoke with a VA representative about the misplaced notification letter and was advised that his examination would be rescheduled.  Id.  However, the examination was not rescheduled, nor did the VA representative contact him regarding their discussion.  Id.

The Board finds that good cause has been shown for failure to report to the VA examination, and willingness has been shown to report to a rescheduled examination.  See 38 C.F.R. § 3.655(a) (2014); Turk v. Peake, 21 Vet. App. 565, 569 (2008). Thus, the Board finds a Remand is necessary to afford the Veteran another opportunity to attend a VA examination. 

Accordingly, the case is REMANDED for the following actions:

1. Afford the Veteran a VA orthopedic examination of the service-connected right knee disability to determine its current severity.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

For the RIGHT KNEE: 

The examiner should describe the nature and severity of all manifestations of the Veteran's knee disability, to include range of motion studies.  He or she should note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups (if not feasible to quantify in degrees to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so).  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy). 

The examiner should describe, to whatever extent present, there is recurrent subluxation and/or lateral instability, dislocated or removed semilunar cartilage, episodes of locking and/or effusion, and whether ankylosis is present; and, if so, at what degree the knee is ankylosed. 

The examiner should also discuss the impact of the Veteran's right knee disability on his functionality related to employability. 

A complete explanation for any opinions expressed should be provided.
 
2. When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence to specifically include all evidence associated with the claims file since the April 2015 supplemental statement of the case.  If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




